FILED
                           NOT FOR PUBLICATION                              FEB 21 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


MARY ANNE SALMON,                                No. 12-16251

              Plaintiff - Appellant,             D.C. No. 5:10-cv-03636-LHK

  v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security Administration,

              Defendant - Appellee.


                    Appeal from the United States District Court
                      for the Northern District of California
                       Lucy Koh, District Judge, Presiding

                           Submitted February 14, 2014**
                             San Francisco, California

Before: KOZINSKI, Chief Judge, and O’SCANNLAIN and MURGUIA, Circuit
Judges.

       Mary Anne Salmon appeals the district court’s order affirming the decision

of Carolyn Colvin, Commissioner of Social Security.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Salmon argues that our remand directive in Salmon v. Astrue, 309 F. App’x.

113, 116 (9th Cir. 2009), required the administrative law judge (ALJ) to reevaluate

her alleged physical impairment. But as the ALJ and the district court concluded,

the scope of the remand was limited to consideration of Salmon’s alleged mental

impairment: “We reverse and remand for reconsideration of the determination of

Salmon’s mental capacity with instructions to accept Salmon’s pain testimony as

true.” Id. (emphasis added). True, we instructed the ALJ to “accept Salmon’s pain

testimony,” but we emphasized that Salmon’s pain testimony “may have a bearing

on her depression and overall mental problems and should be considered in that

light by the ALJ.” Id. (emphasis added). Thus, the ALJ did not err by refusing to

reexamine Salmon’s claim of physical disability.

      With regard to Salmon’s alleged mental impairment, she contends that the

ALJ’s decision denying her claim was not supported by substantial evidence and

that she was entitled to benefits as a matter of law. See Bayliss v. Barnhart, 427

F.3d 1211, 1214 n.1 (9th Cir. 2005). As documented by the district court, the ALJ

provided “specific and legitimate reasons” for rejecting the opinion of Dr. David

Silverman, relying instead on the mutually supportive opinions of Drs. Laurie

Weiss and Danilo Lucila. See Lester v. Chater, 81 F.3d 821, 830–31 (9th Cir.

1995). Such analysis satisfies our “highly deferential standard of review.”


                                          2
Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 690 (9th Cir. 2009). The

ALJ’s decision is “supported by substantial evidence and [is] a correct application

of the law.” Id. (internal quotation marks omitted).

      AFFIRMED.




                                          3